Citation Nr: 0306540	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for 1st degree auricular-
ventricular and right bundle branch blocks, status post 
permanent pacemaker implant, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran's heart disorder has been manifested by 
shortness of breath, angina, fatigue, dizziness, and left 
ventricular dysfunction with an ejection fraction greater 
than 40 percent, but less than 50 percent.  

2.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected heart disorder so as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for 1st degree 
auricular-ventricular and right bundle branch blocks, status 
post permanent pacemaker implant have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7015 (2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in May 1999 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2000 statement of the case and a 
supplemental statement of the case issued in April 2002, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In an October 2001 letter and the April 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran in the 
April 2002 supplemental statement of the case.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
and hospitalization records and private medical reports.  
Statements from the veteran's wife and daughter have also 
been received in support of his claim.  In addition, the 
veteran was provided with VA examinations in July 1999, 
October 1999, September 2000, and November 2001.  The Board 
finds that all known and ascertainable medical records have 
been obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
VA outpatient treatment reports and hospitalization records; 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran has been assigned a 30 percent disability rating 
for his heart disorder (1st degree auricular-ventricular and 
right bundle branch blocks, status post permanent pacemaker 
implant) since service connection was established for that 
disability in 1976.  He contends that his heart disorder is 
more disabling than currently evaluated and he has appealed 
for an increased rating.  

The veteran's heart disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7015 (2002), 
for atrioventricular block.  Diagnostic Code 7015 provides a 
30 percent evaluation for a workload of greater than 5 METs 
but not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation is assigned for more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Finally, a 100 
percent evaluation is warranted for chronic congestive heart 
failure, or; workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7015 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's October 1999 VA examination report noted the 
veteran's heart disorder as beginning in approximately 1975.  
He had a pericardial window implanted in 1975 and received 
his first partial pacing pacemaker in 1985.  He received 
other pacemakers in 1991 and 1997 that had total pacing.  At 
the time of his examination, the veteran complained of 
dizziness when bending over and some palpitations.  He 
maintained that he felt wiped out, dizzy, and almost 
disoriented after having spells of "fluttery feelings."  He 
also complained of shortness of breath and chest pains.  Upon 
examination, the veteran's cardiac rate and rhythm were 
regular and no murmurs or friction rubs could be heard.  The 
veteran was diagnosed with status post myocardial infarction.  

A June 1999 cardiac catheterization summery noted that the 
veteran had infero apical mild hypokinesis and dilated left 
ventricle.  His left ventricular ejection fraction was 
reportedly relatively preserved overall and his circulation 
was normal.  

In June 2000, the veteran was hospitalized for unstable 
angina.  It was noted that he had a long history of angina 
characterized by pressure-like pain in his left chest that 
radiated to his left arm, leg, and jaw.  The pain was 
accompanied by shortness of breath, nausea, diaphoresis, and 
occasional palpitations.  During his hospitalization, the 
veteran exhibited no shortness of breath, nausea, or 
diaphoresis.  In July 2001 and January 2002, the veteran was 
again diagnosed with angina on exertion.  In March 2002, the 
veteran was diagnosed with persistent severe angina, 
functional class 3, secondary to myocardial bridge.  

At his September 2000 VA examination, the veteran complained 
of chest pain occurring at least once per day, with 
associated profuse sweating, lightheadedness, nausea, and 
shortness of breath.  He stated that walking from the car to 
the house, or across a room would cause a chest pain episode.  
Upon examination, the veteran's cardiac rate and rhythm were 
regular with a pacemaker.  He was diagnosed with atrial 
ventricular block with pacemaker, angina pectoris, and 
myocardial bridge.  

At his November 2001 VA examination, the veteran complained 
of more frequent chest pain with exertional shortness of 
breath.  It was noted that his physical ability had been 
reduced due to shortness of breath.  In reviewing his prior 
medical records, the examiner commented that the veteran's 
most recent cardiac catheter showed normal coronary artery, 
the most recent stress test showed no ischemic perfusion, and 
an August 2000 echocardiogram detected normal left ventricle 
systolic function, normal chamber size, with no pericardial 
effusion.  Following a physical examination, the examiner 
stated that veteran had a history of pericarditis with high 
degree atrioventricular block requiring pacemaker implant.  
The veteran reportedly had a single chamber Medtronic 
pacemaker with ventricular demand inhibited pacemaker that 
limited his cardiac function due to lack of atrial 
contraction and required pace all the time.  The examiner 
opined that the veteran's left ventricle systolic function 
was preserved with ejection fraction estimated "more than 40 
percent by echocardiogram."  He stated that the veteran's 
exercise capacity was reduced likely due to pacemaker 
requirement and poor controlled high blood pressure and 
estimated at 6 METs.  The examiner found no history of 
coronary artery disease per cardiac catheter and also ruled 
out any ischemic changes by stress test.  

Applying the above criteria to the facts of this case, the 
Board finds that with the application of 38 C.F.R. § 4.7 
(2002), the veteran's overall disability picture more nearly 
approximates the criteria required for a 60 percent 
evaluation under Diagnostic Code 7015.  See 38 C.F.R. § 4.104 
(2002).  That is, veteran's heart disorder warrants a 60 
percent rating due to the symptoms set forth in the medical 
evidence of record.  Throughout his hospitalizations and 
outpatient treatment, the veteran has consistently reported 
having fatigue, shortness of breath, and dizziness.  In 
addition, several treatment reports note that the veteran 
suffers from chronic angina with exertion.  While these 
symptoms alone do to warrant a 60 percent disability rating, 
it was also recently estimated the veteran had an ejection 
fraction of "more than 40 percent," which the Board 
understands to mean less than 50 percent.  Diagnostic Code 
7015 warrants a 60 percent rating for left ventricular 
dysfunction with an ejection fraction of "30 to 50 
percent."  This evidence, taken as a whole, demonstrates 
that the veteran's heart disorder may arguably be rated as 60 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7105 (2002).  

While the Board finds that a 60 percent rating is warranted 
for the veteran's service-connected heart disorder, the 
schedular criteria for a 100 percent rating have not been 
met.  There is no evidence that the veteran has had chronic 
congestive heart failure, workload of 3 METs or less, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  As such, a rating in excess of 60 percent 
is not warranted at this time. 

C.  Extraschedular consideration

In reaching its decision, the Board has also considered the 
provisions of 38 C.F.R § 3.321, regarding extra-schedular 
evaluations.  An extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalizations that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  The veteran has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his heart disorder has resulted 
in marked interference with employment so as to render 
impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has had extensive hospitalizations 
for his heart disorder.  While the veteran has asserted that 
disability causes pain and impairment, such impairment is 
contemplated in the disability ratings that have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected heart disorder does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 60 percent, but no 
higher, may be assigned for the veteran's service-connected 
heart disorder under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (2002).  All doubt has been resolved in 
the veteran's favor and the benefit sought on appeal is 
accordingly allowed to that extent.




ORDER

Entitlement to a 60 percent evaluation for the veteran's 
heart disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

